Citation Nr: 0801071	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  04-24 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for the cause of the veteran's death has 
been received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran's original VA claims file has been lost; the 
current file is a rebuilt one.  The incomplete information 
below is derived from records assembled in an attempt to 
reconstruct the claims file.

The veteran had active duty from October 1965 to July 1967, 
and served in the Republic of Vietnam during the Vietnam era.  
He died in April 1990.  The appellant is his widow.  In an 
August 1999 decision, the Board denied the appellant's claim 
for service connection for the cause of the veteran's death.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2002 rating action, 
in which the RO determined that no new and material evidence 
to reopen the appellant's previously denied claim for service 
connection for the cause of the veteran's death had been 
received.  In March 2003, the appellant filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in May 2004, and the appellant filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in June 2004.

For the reason expressed below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant when further 
action, on her part, is required.


REMAND

In an October 2007 statement, the appellant indicated that 
she desired a video conference hearing before a Veterans Law 
Judge (VLJ) at the RO.

Pursuant to 38 C.F.R. § 20.700 (2007), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board). Since ROs schedule video conference hearings between 
the RO and the Board, a remand of this matter to the RO is 
warranted.

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

The RO should schedule the appellant for 
a video conference hearing before a 
Veterans Law Judge, in accordance with 
her October 2007 request.  The RO should 
notify the appellant of the date and time 
of the hearing, in accordance with 38 
C.F.R. § 20.704(b) (2007).  After the 
hearing, the claims file should be 
returned to the Board in accordance with 
current appellate procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 




Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



